                           NOT RECOMMENDED FOR PUBLICATION
                                  File Name: 20a0661n.06

                                         Nos. 19-3223/3225

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT



IN RE: LAWRENCE JAMES WOHLEBER, JR.,                    )
                                                        )
                              Debtor.                   )
_________________________________________               )
                                                        )
 LAWRENCE JAMES WOHLEBER, JR.,                          )    ON APPEAL FROM THE
                                                        )    UNITED STATES
           Plaintiff-Appellee,                          )    BANKRUPTCY APPELLATE
                                                        )    PANEL FOR THE SIXTH
 v.                                                     )    CIRCUIT
                                                        )
 JENNIFER SKURKO; LESLIE A. GENTILE,                    )
                                                        )
           Defendants-Appellants.                       )
                                                        )
                                                        )

BEFORE: BATCHELDER, WHITE, and MURPHY, Circuit Judges.

       HELENE N. WHITE, Circuit Judge. Jennifer Skurko and Leslie Gentile appeal from

an order                                                                              , vacating its

decision that there was no violation of an automatic stay, and remanding for further proceedings.

Because the                                                  s for lack of jurisdiction.

                                                  I.

       Plaintiff Lawrence Wohleber and Defendant Jennifer Skurko have been involved in a

protracted domestic relations proceeding in the Court of Common Pleas of Lorain County, Ohio.

                                                                                            . After

several appeals, the court ordered Wohleber to pay Skurko $36,459.33 within 21 days ( property




16-01106-jps      Doc 185        FILED 12/04/20    ENTERED 12/04/20 10:06:15         Page 1 of 18
Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


settlement ). For the next nine months, the parties litigated and appealed several issues concerning

the property settlement.                                                                   sought a

show-cause order because Wohleber had failed to pay the property settlement. On July 22, 2013,

Judge Debra Boros found Wohleber in contempt. The contempt order stated that Wohleber could

purge the contempt by paying the property settlement in full by October 1, 2013, but set a

sentencing hearing for October 8 in case Wohleber failed to do so.

       Wohleber did not pay the property settlement by October 1, 2013. On October 4, 2013

four days before the scheduled sentencing hearing        Wohleber filed a Chapter 13 bankruptcy



suggestion of bankruptcy in the state court. On October 8, 2013, Judge Boros met with counsel in

chambers before the sentencin

the sentencing hearing was stayed by the bankruptcy petition, despite her research concluding

             R. 155, BAP Op. at 5. During the subsequent contempt hearing, Skurko and her

counsel were silent except to confirm on the record that Wohleber failed to pay the property



                                                                              e property settlement

                                                                                          remained

incarcerated for ten days                                                     ,

                                                                                                 Id.

at 26. Wohleber later dismissed his bankruptcy petition, at which time Gentile filed a motion on



Wohleber filed a second bankruptcy petition. This time, the state court stayed all proceedings




                                                     2


16-01106-jps    Doc 185      FILED 12/04/20       ENTERED 12/04/20 10:06:15           Page 2 of 18
Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


         Two years into this second bankruptcy case, Wohleber initiated this adversary proceeding

against Skurko, Gentile, and Judge Boros alleging that their actions violated the automatic stay,

11 U.S.C. § 362, and seeking monetary damages. All three defendants moved to dismiss the

adversary proceeding. The bankruptcy court dismissed Judge Boros from the case on immunity

groun

judgment motions brought by all parties

                                                     -in-chief, Gentile moved for judgment on partial

findings under Rule 52(c).1 The bankruptcy court granted the motion, concluding that Wohleber

failed to demonstrate a violation of the automatic stay. Wohleber appealed.



proceeding against the debtor to recover a pre-

of the automatic stay. BAP Op. at 13. It also concluded that Skurko and Gentile had a duty to



Because the bankruptcy court granted the motion for judgment on partial findings before Gentile

and Skurko had a chance to present their cases, the BAP remanded to the bankruptcy court for the

                                                  , allowing Gentile and Skurko to present evidence

on whether they took any affirmative steps to prevent the

confinement from occurring.                          directed that if the bankruptcy court determines

on remand that Gentile and Skurko failed to meet their duty to prevent the stay violation, it should

also determine damages under 11 U.S.C. § 362(k). Gentile and Skurko appeal from that order.




1
    Federal Rule of Bankruptcy Procedure 7052 makes Rule 52 applicable to adversary proceedings.


                                                       3


16-01106-jps      Doc 185    FILED 12/04/20         ENTERED 12/04/20 10:06:15          Page 3 of 18
Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


                                                  II.

          In their initial briefs, Gentile and Skurko asserted that we have jurisdiction to review the



                                                                                       Following oral

argument, we directed the parties to brief whether we have jurisdiction under this section where

the order being appealed remanded to the bankruptcy court for further proceedings. We directed

the parties to address certain cases holding that such an order does not qualify as final under 28

U.S.C. § 158(d)(1). See, e.g., In re Cyberco Holdings, Inc., 734 F.3d 432, 436 (6th Cir. 2013); see

also Settembre v. Fid. & Guar. Life Ins. Co., 552 F.3d 438, 441 (6th Cir. 2009). In their

supplemental briefs, Gentile and Skurko make a number of new arguments in support of our

jurisdiction, including that these cases are distinguishable; that finality operates differently in the

bankruptcy context                                                                     ; that declining

jurisdiction would insulate                                                                     ew the

          order under the collateral-order doctrine. We are not persuaded.

                                                        hold that



final, and so is not appealable to this court, unless the further proceedings contemplated are of a

purely ministerial chara         Settembre, 552 F.3d at 441; see In re Cyberco Holdings, 734 F.3d

at 436.

                                                                 , calculation of damages. BAP Op.

at 27. Such orders contemplate proceedings that are not purely ministerial in nature. In re Swegan,

555 F.3d 510, 512 (6th Cir. 2009) (proceedings involving additional fact-finding by bankruptcy

court were not ministerial); In re Bradley, 588 F.                   -83 (6th Cir. 2014) (BAP order



                                                        4


16-01106-jps       Doc 185     FILED 12/04/20       ENTERED 12/04/20 10:06:15            Page 4 of 18
Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


remanding for a determination of damages contemplates further proceedings that are not purely

ministerial).

         Gentile and Skurko argue that these cases are distinguishable because they all concerned

adversary proceedings involving                                             .

is true but irrelevant. Our jurisdiction derives from statute, and the statute that Gentile and Skurko

rely on, 28 U.S.C. § 158(d)(1), requires a final decision      regardless of the underlying subject

matter of the adversary proceeding. Although it is true that

considered in a more pragmatic and less technical way in bankruptcy cases than in other

                In re Dow Corning Corp., 86 F.3d 482, 488 (6th Cir. 1996) (citation omitted), this

                                                                    The relaxed finality rule derives



                                               In re Jackson Masonry, LLC, 906 F.3d 494, 498 (6th

Cir. 2018). As a result, orders finally resolving discrete disputes in a bankruptcy case      such as

adversary proceedings       may qualify as immediately appealable final orders even though the

overall bankruptcy case is ongoing. Id.

because it

                                                                                        ould insulate

its rulings from appellate review, see, e.g.                                           . becomes the

                                                                                                 , but

fail to provide support for this assertion. They are mistaken. The law-of-the-case doctrine does

not prevent a superior court from reviewing the decisions of an inferior court. See, e.g., In re

Raynor

the [bankruptcy] court nor the                    On remand, the bankruptcy court will be required



                                                      5


16-01106-jps        Doc 185    FILED 12/04/20      ENTERED 12/04/20 10:06:15            Page 5 of 18
Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


to conduct the remainder of the liability portion of the adversary proceeding        and if it finds

liability, assess damages   setting forth its findings of fact and conclusions of law in accordance

with Rule 52. To be sure,

will be governed by the BAP s order; but, this does not prevent Gentile and Skurko from

preserving their disagreement with those rulings for appellate review, and does not mean that we

can never review whether those decisions are correct. Even if a subsequent BAP decides that it is



bankruptcy court that comes to u                                                            Nardei

v. Maughan (In re Maughan), 340 F.3d 337, 341 (6th Cir. 2003).

       Further, to the extent Gentile and Skurko argue that the law of the case will prevent us from

ever deciding these issues if                                               [T]he law of the case is

. . . based upon sound policy that when an issue is once litigated and decided, that should be the

                    United States v. United States Smelting Refining & Mining Co., 339 U.S. 186,

198 (1950). But

                                  ,         such a dismissal is not an adjudication on the merits.

Holloway v. Brush, 220 F.3d 767, 778 (6th Cir. 2000) (en banc). The law-of-the-case doctrine will

not preclude us from deciding these issues in a future appeal.

                                                                                             -order

doctrine, which permits appeal from a

judgment, are immediately appealable because they

                                                          Behrens v. Pelletier, 516 U.S. 299, 305

(1996) (quoting Cohen v. Beneficial Indust. Loan Corp., 337 U.S. 541, 546 (1949)). Three

conditions must be satisfied before the collateral-order doctrine applies.        The order must



                                                     6


16-01106-jps     Doc 185        FILED 12/04/20   ENTERED 12/04/20 10:06:15            Page 6 of 18
Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


       conclusively determine the disputed question, [2] resolve an important issue completely

separate from the merits of the action, and [3] be effectively unreviewable on appeal from a final

               Will v. Hallock, 546 U.S. 345, 349 (2006) (quoting Puerto Rico Aqueduct & Sewer

Auth. v. Metcalf & Eddy, Inc., 506 U.S. 139, 144 (1993)). The collateral-order doctrine does not

permit our review here for several

claim. In re Blasingame

Gentile and Skurko

separate from     but rather central to

explained above, the                      are not effectively unreviewable on appeal from a final

decision. As Gentile herself

will be another appeal to the BAP which will no doubt feel compelled to apply the erroneous

determination made below, resulting in another appeal to this                            This is no

doubt true, but that subsequent appeal will be the one properly before this Court. The collateral-

                                                              at this point.2




2
    Our concurring colleague argues that we should abandon Settembre and adopt a new rule whereby

intermediate (BAP or district court) judgment satisfies the Bullard finality test. We see two issues
with this proposal. First, it is not clear that such a rule would be consistent with 28 U.S.C. §

                                                    not the bankruptcy court. See In re Brown, 248


Second, the new rule would be largely redundant. Under 28 U.S.C. § 158(d)(2)(A)(iii), enacted in
2005, a bankruptcy court (or district court or BAP) may certify, a party may request the court to
certify, or the parties together may certify, that this court should hear an immediate appeal from a
non-fina
decree may materially advance the progress of the case [.] See Bullard, 135 S. Ct. at 1696; In re
Lindsey, 726 F.3d 857, 858 (6th Cir. 2013). However, the parties did not seek such certification,
and thus we lack jurisdiction to hear this appeal.


                                                      7


16-01106-jps      Doc 185      FILED 12/04/20      ENTERED 12/04/20 10:06:15          Page 7 of 18
Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


                                              III.

        For the foregoing reasons, we DISMISS

jurisdiction.




                                                     8


16-01106-jps    Doc 185     FILED 12/04/20      ENTERED 12/04/20 10:06:15   Page 8 of 18
Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


       ALICE M. BATCHELDER, Circuit Judge, concurring in the judgment. The lead

opinion dismisses this appeal based on a court-made limit on our jurisdiction, effectively affirming

the Bankruptcy Appellate Panel (BAP) and returning the case to the bankruptcy court for extensive

further proceedings. Because this is a proper application of Sixth Circuit precedent, I concur in

the judgment, but I disagree with this precedent and the result it causes here.

       In my opinion, the bankruptcy court was correct in both its determination that the

defendants owed no duty to the plaintiff-debtor and its decision to end the action on that basis, and

the BAP was clearly wrong. If I am right, then the forthcoming proceedings are a waste of



legal ruling in the bankruptcy court, another intermediate appeal (to the BAP or the district court)

and intermediate-appellate ruling, and the case will return here on appeal, whereupon a panel will

hold that the defendants did not owe the plaintiff-debtor any duty and will end the action on that

basis, thus ignoring   and rendering worthless     all of those additional proceedings.

       While the attorneys might appreciate the extra billings, I doubt that the bankruptcy court

or the parties themselves will be so appreciative. And, even if the majority here would hold that

the defendants do somehow owe this supposed duty to the plaintiff-debtor, then establishing that

holding as the law of the case would likely expedite those proceedings or maybe encourage

settlement negotiations. Then again, if I am right and the defendants are sitting on a trump card,

they would have no motivation to negotiate or to exert themselves defending this action; they just

need a final decision so they can return here for a correct legal ruling.

       Because our self-imposed limit on our jurisdiction is counterproductive in this case, and

because it creates some friction with our ordinary approach to deciding bankruptcy appeals, it

would appear to warrant reconsideration or modification. And, to put it mildly,



                                                      9


16-01106-jps     Doc 185     FILED 12/04/20        ENTERED 12/04/20 10:06:15              Page 9 of 18
 Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


 Court has expressed disfavor for prudential doctrines that abdicate jurisdiction and has emphasized

                                                         In re City of Detroit, 838 F.3d 792, 800 (6th

 Cir. 2016). Judge Moore was more emphatic in her dissent in that case:

         The current trend at the Supreme Court is toward a greater recognition of our
         virtually unflagging obligation to exercise the jurisdiction given us. Where once
         we relied on prudential doctrines that used jurisdictional jargon to justify deciding
         not to decide a case, the Supreme Court is now skeptical of such self-imposed
         straitjackets. At bottom, this is a recognition that it is rarely our job as judges to
         decline to exercise our judicial power in a case that is otherwise within our
         jurisdiction. Just as a court cannot apply its independent policy judgment to
         recognize a cause of action that Congress has denied, it cannot limit a cause of
         action that Congress has created merely because prudence dictates. Deciding not
         to decide can thus be a form of judicial overreach, not restraint.

 Id. at 805-06 (Moore, J., dissenting) (quotation marks, editorial marks, and citations omitted).

         With that in mind, I would argue that the rule should be that we have appellate jurisdiction

 if either                                  or the intermediate appellate judgment is final.

                                                   I.

         Back in 2004, Lawrence Wohleber and Jennifer Skurko filed for divorce in the state

                                                                    rce and ordered Wohleber to pay

 a property settlement. But Wohleber never paid and the dispute went on and on. In July 2013,

 Skurko and her lawyer, Leslie Gentile, moved the family court to compel Wohleber to pay.

 Eventually, the family court held Wohleber in contempt, but allowed that he could purge by paying

 $36,459 to Skurko and $10,510 to Gentile by October 1, 2013. Wohleber did not pay.

         Instead, on October 4, Wohleber filed a petition for Chapter 13 bankruptcy and his lawyer

 notified the family court about it that same day. Nonetheless, the family court ordered Wohleber



 the family court and Wohleber; Gentile and Skurko did not even need to be there. But they were




                                                        10


16-01106-jps     Doc 185      FILED 12/04/20       ENTERED 12/04/20 10:06:15            Page 10 of 18
 Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


 there, and the family court judge encouraged the parties to try once more to settle and said she

 would accept any agreement they could reach. They reached no agreement.

                                                                                   paid the property

 settlement. It bears mention that, in doing so, the family court judge said, on the record, that she

 had already determined for herself that the bankruptcy automatic stay did not apply, but offered

                                          case law to show that it did   he declined to do so, instead

 conceding that it did not apply. Gentile and Skurko played no meaningful role in this. Wohleber

 remained in jail until October 17, when the family court released him and held the jail term in

 abeyance until his bankruptcy was done. It is unclear whether Wohleber ever paid.

        Three years later, Wohleber filed this action in his bankruptcy case, claiming that Skurko,

 Gentile, and the family court judge violated the automatic stay by imposing the contempt sanction.

 The bankruptcy court granted absolute immunity to the family court judge and dismissed her but

 held a bench trial on the claims against Gentile and Skurko. Ultimately, the bankruptcy court ruled

 that there was no violation of the automatic stay and that Gentile and Skurko had no duty to stop

 the family court judge from imposing the contempt sanction; it granted judgment to Gentile and

 Skurko. That was a final and appealable judgment.

        Wohleber appealed the judgment to the BAP, which reversed, finding that, because the

 contempt ruling was intended to compel Wohleber to pay his financial obligation (rather than



 That ruling was correct. But the BAP then held that Gentile and Skurko had an affirmative duty

 to prevent the family court (and, presumably, the bankruptcy court) from committing that

 violation, so they were liable in damages. The BAP remanded for further proceedings to quantify

 the damages. In re Wohleber, 596 B.R. 554 (B.A.P. 6th Cir. 2019).



                                                      11


16-01106-jps     Doc 185     FILED 12/04/20       ENTERED 12/04/20 10:06:15            Page 11 of 18
 Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


         Regardless of whether the bankruptcy court was correct in holding that the bankruptcy stay

                                                                               and I agree that it was

 not   that was nonetheless a legal issue or dispute, open to argument by the parties and decision

 by the court. Moreover, given that the family court, and later the bankruptcy court, agreed that the

                                                               ent in both of those forums. Incredibly,



 its merit, apparently), to insist instead that the bankruptcy stay did

 attorney agreed that it did not apply), and to persuade the family court (and presumably the



 and instead argues against                                                             of malpractice.




         Gentile and Skurko appealed here, claiming, among other things, that, as adversarial parties

 to a legitimate legal dispute in the family court, they had neither the duty nor the ability to prevent

 the family court from imposing the sanction on Wohleber. It was for the family court to decide

 whether the automatic stay applied to the contempt action; their role in an adversarial system was

 to argue that it did not. As it happened, however, their participation was unnecessary because

                                                                                                  hat it

 had already determined that the stay did not apply. Therefore, they conclude, the BAP erred by



 arguments about why the stay might not apply in their circumstances.

         After hearing oral argument in this appeal, we requested supplemental briefing on a Sixth

 Circuit jurisdictional doctrine under which an intermediate-appellate (district court or BAP)



                                                       12


16-01106-jps     Doc 185      FILED 12/04/20        ENTERED 12/04/20 10:06:15            Page 12 of 18
 Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


                                                             further proceedings is not final, and

 therefore not appealable. The lead opinion applies the doctrine here to dismiss this appeal.

                                                 II.



 remanding the bankruptcy cour

 final, and so is not appealable to this court, unless the further proceedings contemplated are of a

                               Settembre v. Fid. & Guar. Life Ins. Co., 552 F.3d 438, 441 (6th Cir.

 2009). In adopting this approach from the Seventh Circuit, and aligning with the majority of




 another in [non-               id. (quotation marks and citation omitted), and that it would reduce

 litigation as compared with the minority approach or our then-existing approach, id.

        Since adopting this approach in 2009, we have applied it a grand total of seven times. See

 In re Bradley                         -82 (6th Cir. 2014); In re Decker Coll., Inc.

 579, 580-81 (6th Cir. 2014); In re Cyberco Holdings, Inc., 734 F.3d 432, 435-36 (6th Cir. 2013);

 In re Bunn, 578 F.3d 487, 488 (6th Cir. 2009); In re Gruseck & Son, Inc., 558 F.3d 482, 484 (6th

 Cir. 2009); In re Swegan, 555 F.3d 510 (6th Cir. 2009); In re Ayoub, No. 17-2272, 2017 WL

 7000266, at *1 (6th Cir. Dec. 4, 2017) (Order). None of those cases offers any new or additional



 should not mean one thing in bankruptcy and something else in non-bankruptcy.

        In Bullard v. Blue Hills Bank, 575 U.S. 496, 135 S. Ct. 1686, 1691 (2015), the Supreme



 bankruptcy is not                                                  bankruptcy ruling is final and



                                                       13


16-01106-jps     Doc 185     FILED 12/04/20      ENTERED 12/04/20 10:06:15             Page 13 of 18
 Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


 appealable when it ends a discrete bankruptcy proceeding, fixes the rights of the parties, and has

 significant consequences for them. Id. at 1692; see also In re Jackson Masonry, LLC, 906 F.3d

 494, 503 (6th Cir. 2018),                                                              C, 140 S. Ct.



 appellate ladder and slide down the chute can take more than a year. Avoiding such delays and

 inefficiencies is precisely the reason for a rule of           Bullard. 135 S. Ct. at 1693.

         Turning back to the present case, if we apply the Bullard                                      -

 and-remand order, that order clearly fails the test. It does not end a discrete proceeding or fix the

 rights of the parties. Thus interpreted, Bullard is consistent with our Settembre approach.

         But if we instead ign                                 -appellate ruling and consider only the

                                                                 Bullard

 judgment, which was final under any standard, ended a discrete bankruptcy proceeding, fixed the

 rights of the parties, and had significant consequences for them. See Bullard, 140 S. Ct. at 1692.

 Also, affirming that judgment would avoid the

                                                                                See id. at 1693.

                                                                                               -appellate



 would certainly help to have some authority or rationale for such an unusual suggestion.

                                                   III.

         As it turns out, when ruling on the merits of a bankruptcy appeal, Sixth Circuit panels



 intermediate decision by the district court or BAP. In re Charfoos, 979 F.2d 390, 392 (6th Cir.




                                                          14


16-01106-jps     Doc 185      FILED 12/04/20        ENTERED 12/04/20 10:06:15           Page 14 of 18
 Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


                            In re Millers Cove Energy Co., Inc., 62 F.3d 155, 158 (6th Cir. 1995)



 included in the decision rendered by the district court, since this court is in as good a position to



 and citations omitted)); In re Dickson, 655 F.3d 585, 589

                                                                                                 In re

 Connolly N. Am., LLC

 originated in bankruptcy court, our review process is slightly different from our normal standard




 In re Greektown Holdings, LLC, 917 F.3d 451, 455




        So, on the merits, the B

 meaningless, a nullity; Sixth Circuit panels ignore it when deciding the appeal. But, under our

 Settembre approach to finality, that otherwise meaningless ruling is determinative for deciding

 jurisdiction. That is, unless a panel ignores the intermediate decision for that purpose too.

        In re M.J. Waterman & Assocs., Inc., 227 F.3d 604, 606-07 (6th Cir. 2000), was a Chapter

                                                                            eorganization plan (final



 remanded. The panel explained its jurisdiction:




                                                      15


16-01106-jps     Doc 185     FILED 12/04/20        ENTERED 12/04/20 10:06:15           Page 15 of 18
 Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


        This Court has jurisdiction pursuant to 28 U.S.C. §§ 158 and 1291. We note that
        our review process is slightly different from our normal standard of review when
        reviewing appeals which originated in the bankruptcy courts. First, we directly

        ban
        the original bankruptcy court findings, not those included in the decision rendered
        by the district court, since this court is in as good a position to review the
        bankruptcy

 Id. at 607 (quotation marks and citations omitted). The panel affirmed the bankruptcy court on the

 merits, effectively reversing the district court. Id. at 612. To be sure, this opinion pre-dated

 Settembre, but it expressly considered its appellate jurisdiction and it is published.

        In re Schafer, 689 F.3d 601, 604-05 (6th Cir. 2012), was a Chapter 7 bankruptcy in which

 the bankruptcy court held a state exemption statute constitutional, the trustee appealed, and the

 BAP reversed, holding the statute unconstitutional. The state appealed. The panel did not discuss

                                                                    ]n reviewing cases appealed from



 merits. Id. at 605. On the merits, the panel affirmed the bankruptcy court, effectively reversing

 the BAP. Id. at 616. This was published three years after Settembre.

        In re Mace                                                   Chapter 13 bankruptcy in which



 reversed and remanded, holding that the creditor had not proven an enforceable claim. On appeal

 here, the panel did not discuss its jurisdiction expressly, beginning its analysis with the statement

                                                                                                ruptcy

                                                                                                   Id.




                                                      16


16-01106-jps     Doc 185      FILED 12/04/20       ENTERED 12/04/20 10:06:15              Page 16 of 18
 Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


 the bankruptcy court, and remand[ed] the case to the bankruptcy court for further proceedings

                                 Id. at 498 (capital converted to lowercase).

        So, we apply Settembre

 seven times in eleven years, not to mention inconsistently, given that we sometimes ignore it. It

 certainly appears that the parties here overlooked or ignored it; Wohleber did not raise it, we raised

 it ourselves. If we had overlooked it and decided this appeal on the merits, we would have

 reviewed t                                         I believe   affirmed it, without consideration of



                                                  IV.

        We have jurisdiction to review non-final orders that are certified and accepted pursuant to

 28 U.S.C. § 158(d)(2), 28 U.S.C. § 1292(b), or Federal Rule of Civil Procedure 54(b). Therefore,

 a party may pursue one of these avenues to appeal a non-final ruling from the district court or

 BAP. But Skurko and Gentile did not pursue any of these avenues in this case.

                                                                                we do not grant it sua

 sponte. In re Decker Coll.                              -82 (6th Cir. 2014) (quoting In re Lindsey,

 726 F.3d 857, 858 (6th Cir. 2013)). So, this permissive interlocutory review is unavailable here.

        Ultimately, because our precedent leaves this appeal neither final nor subject to permissive

 interlocutory review, the lead opinion correctly dismisses this appeal and I concur in that judgment.

                                                  V.

        The Settembre jurisdictional limitation is controlling precedent in the Sixth Circuit and the

 lead opinion applies it correctly in this case. But because that rule is misguided, I would argue for

 a different rule, one that establishes our jurisdiction over appeals in which either the bankruptcy

                   or the intermediate (BAP or district court) judgment satisfies the Bullard finality



                                                        17


16-01106-jps     Doc 185      FILED 12/04/20       ENTERED 12/04/20 10:06:15            Page 17 of 18
 Nos. 19-3223/3225, Wohleber, Jr. v. Skurko, et al.


 test. That would comport with Bullard

 align our approach to deciding jurisdiction with our approach to deciding the merits of the appeal.




                                                      18


16-01106-jps    Doc 185      FILED 12/04/20      ENTERED 12/04/20 10:06:15            Page 18 of 18
